  Case: 3:19-cv-00434-JZ Doc #: 24 Filed: 05/07/19 1 of 1. PageID #: 234




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Drewes Farm Partnership,                           Case No. 3:19 CV 434

                                Plaintiff,          ORDER

                   -vs-                             JUDGE JACK ZOUHARY

 City of Toledo, Ohio,

                                Defendant.


       Counsel shall forward to this Court their respective letters in a joint filing regarding a Motion

for Judgment on the Pleadings by May 10, 2019. This Court will then hold a Record Phone

Conference on Friday, May 17, 2019 at 4:15 PM. At that time counsel shall call the District Court

conference line.

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      May 7, 2019
